DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires he water chute to be disposed between the display and the water chute. It is unclear how a structure can be placed between another structure and itself. For the purposes of examination, the examiner is going to treat the claim as if it read, " the water ice chute is disposed between the display and  theice chute”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 7,958,742 to Park et al., hereinafter referred to as Park
In reference to claim 1, Park discloses the claimed invention including:
A refrigerator (10, see figure 2) comprising:
a main body having a storage space (11);
a door (20) configured to open and close the storage space; and
a dispenser (30) disposed at the door and configured to dispense ice and water from the refrigerator door, wherein the dispenser comprises:
a dispenser housing (31) having a cavity (see annotated reference below for the examiner’s definition of the cavity outlined in grey) recessed backward by a predetermined depth from a front surface of the door (20) and an opening (see annotated reference below for the examiner’s definition of the opening)  to access the cavity, an ice chute (21) disposed at an upper portion of the cavity to dispense the ice, a water chute (18) disposed at an upper portion of the cavity to dispense the water; and
a display (34) configured to display an information, wherein at least a portion of the display is positioned lower than an upper end of the opening (see annotated reference below).

    PNG
    media_image1.png
    430
    535
    media_image1.png
    Greyscale

In reference to claim 4, Park discloses the claimed invention including:
Park discloses at least a portion of the display (34) is protruded from a front surface of the dispenser housing (31), and the display (34) is provided in front of the opening, see figure 3 and the annotated reference above with respect to claim 1.
In reference to claim 5, Park discloses the claimed invention including:
a push pad (32) provided on a rear surface of the cavity and disposed at a lower side of the ice chute (21), see figure 3.
In reference to claim 6, Park discloses the claimed invention including:
a chute cover (as defined below) to cover a front side of the water chute, and the display (34) is provided on the chute cover.

    PNG
    media_image2.png
    181
    464
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of US 2011/0132021 to Fulton et al., hereinafter referred to as Fulton.
In reference to claim 2, Park and Fulton discloses the claimed invention.
Park discloses at least a portion of the display (34) overlaps the ice chute in a horizontal direction. Park fails to disclose at least a portion of the display (34) overlaps the water chute in a horizontal direction. It is noted that if the water chute of Park were simply rearranged such that the water chute (18) was placed in front of the ice chute (21), the claimed conditions would be met. Fulton, figures 2-4, shows that an arrangement of placing a water chute (36) in front of an ice chute (38) is known. This is strong evidence that modifying Park such that the water chute (18) was in front of ice chute (21) would produce a predictable result that was well within the ordinary capabilities of one skilled in the art. Further, it appears that placing the water chute in this position would not change the operation of Park and Park would perform exactly the same in either arrangement. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Fulton such that the water chute (18) was placed in front of the ice chute (21) since it has been held that rearranging parts without modification of the operation is not a patentable difference, see MPEP 2144.04 (VI)(C). Further the modification appears to do nothing more than the predictable use of prior art elements according to their established functions. 
Note that when rearranging the water chute (18) of Park such that it was placed in front of the ice chute (21), the resulting combination would result in at least a portion of the display (34) overlaps the water chute in a horizontal direction. See annotated reference below for an illustration of such a modification.

    PNG
    media_image3.png
    278
    466
    media_image3.png
    Greyscale

In reference to claim 3, Park and Fulton discloses the claimed invention.
Park fails to disclose the water chute is disposed between the display and  the ice chute. It is noted that if the water chute of Park were simply rearranged such that the water chute (18) was placed in front of the ice chute (21), the claimed conditions would be met. Fulton, figures 2-4, shows that an arrangement of placing a water chute (36) in front of an ice chute (38) is known. This is strong evidence that modifying Park such that the water chute (18) was in front of ice chute (21) would produce a predictable result that was well within the ordinary capabilities of one skilled in the art. Further, it appears that placing the water chute in this position would not change the operation of Park and Park would perform exactly the same in either arrangement. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Fulton such that the water chute (18) was placed in front of the ice chute (21) since it has been held that rearranging parts without modification of the operation is not a patentable difference, see MPEP 2144.04 (VI)(C). Further the modification appears to do nothing more than the predictable use of prior art elements according to their established functions.
Note that when rearranging the water chute (18) of Park such that it was placed in front of the ice chute (21), the resulting combination would result in the water chute is disposed between the display and  the ice chute. See annotated reference above with respect to claim 2 for an illustration of such a modification.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park as modified.
In reference to claim 7, Park discloses the claimed invention including:
Park fails to explicitly disclose a width of the chute cover is greater than that of the push pad. However, this limitation appears to be a recitation of relative dimensions of the claimed device which would not perform differently than the prior art. In other words, if Park were modified to have the claimed relative dimensions, the water dispenser would perform exactly the same. It would still dispense water or ice and display the operating status of the dispenser. Further, there is no evidence of record that a dispenser with the claimed relative dimensions produces anything more than what would be predictable in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park such that a width of the chute cover is greater than that of the push pad, since it has been held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP 2144.04 (IV)(A). Further the modification appears to do nothing more than the predictable use of prior art elements according to their established functions.
In reference to claim 8, Park discloses the claimed invention including:
Park discloses the water chute (18) is positioned lower than the display (34), but  fails to disclose an outlet of the ice chute is positioned lower than the display. Such a modification appears to be nothing more than a rearrangement of the parts of Park such that the outlet of the ice chute was lower than the display (34). If Park were modified as claimed, it appears that Park would not operate differently. Further, there is no evidence of record that such an arrangement of the ice maker would perform any differently than the arrangement illustrated by Park. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park such that an outlet of the ice chute was rearranged such that the outlet is positioned lower than the display since it has been held that a rearrangement of parts is not a patentable difference if the rearrangement does not modify the operation of the device, see MPEP 2144.04 (VI)(C). Further the modification appears to do nothing more than the predictable use of prior art elements according to their established functions.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of US 2009/0095010 to Moon, hereinafter referred to as Moon
In reference to claim 9, Park and Moon discloses the claimed invention.
Park fails to explicitly disclose the display comprises a plurality of input parts. Moon teaches that in the art of refrigerator water/ice dispensers, that it is a known method to provide a display (133) with a plurality of input parts (134) in order to allow a user to manipulate the operation of the dispenser [0052]. This is strong evidence that modifying  Park as claimed would produce predictable result (e.g. allow a user to choose between dispensing water or ice to the beverage container). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Moon such that the display comprises a plurality of input parts, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing a user to select between ice and water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763